EXHIBIT 10.20




SPIRIT AEROSYSTEMS HOLDINGS, INC.
2014 OMNIBUS EMPLOYEE INCENTIVE PLAN
FORM OF TIME-BASED RESTRICTED STOCK AWARD AGREEMENT


Grantee:
Award: [ ] shares of Restricted Stock
Grant Date: [ ]
Fair Market Value on Grant Date: $[ ]


This Time-Based Restricted Stock Award Agreement (the “Award Agreement”) is
dated as of the Grant Date by and between the Grantee and Spirit AeroSystems
Holdings, Inc. (the “Company”), pursuant to the Spirit AeroSystems Holdings,
Inc. 2014 Omnibus Incentive Plan (as amended from time to time, the “Plan”) and
the Company’s Long-Term Incentive Program (as amended from time to time, the
“LTIP”). Capitalized terms not defined in this Award Agreement have the meanings
as used or defined in the Plan.
1.
Award. Pursuant to the Plan and the LTIP, the Company hereby awards to the
Grantee the Award of Restricted Stock. The number of Shares that the Grantee
will vest in is subject to the vesting conditions contained in Paragraph 2.
Subject to the restrictions set forth in the Plan, the Grantee will have the
rights and privileges of a stockholder as to the Restricted Stock, including
without limitation the right to vote such Restricted Stock.



2.
Vesting and Expiration of Restricted Period. Except as otherwise provided
herein, the Restricted Stock will vest and the Restricted Period will expire
over the three years following the Grant Date pursuant to the following vesting
schedule:

Years of Service After the Grant Date
Vested Percentage
Less than 1
1 but less than 2
2 but less than 3
3 or more
0%
33%
66%
100%



The Grantee will be credited with a year of service after the Grant Date for
each 12-month period after the Grant Date during which the Grantee is
continuously employed by the Company or an Affiliate. Notwithstanding the
foregoing, the Committee may at any time, in its sole discretion, credit the
Grantee with additional service or otherwise accelerate vesting or remove
restrictions with respect to the Restricted Stock, if the Committee determines,
in its sole discretion, it is in the best interests of the Company to do so.
3.
Delivery. Except as otherwise provided herein, upon vesting, the restrictions
set forth in the Plan or in this Award Agreement will be of no further force or
effect with respect to vested Restricted Stock. The Shares underlying the
Restricted Stock will be held by the Company in the Grantee’s name and will be
delivered promptly following the date on which the Restricted Stock vests.



4.
Dividends. Any dividends payable on the Restricted Stock will be held and
accumulated by the Company until such Restricted Stock vests and the
restrictions on such Restricted Stock





--------------------------------------------------------------------------------




expire. To the extent dividends are accumulated with respect to the Restricted
Stock, they will be held by the Company and delivered (without interest) to the
Grantee within 30 days following the date on which the Restricted Stock vests.
The Grantee’s right to any accumulated dividends is subject to forfeiture
provisions, as set forth in Paragraph 5.


5.
Forfeiture. Except as provided in Paragraph 6 or 7 and Sections 13.1 and 15.7 of
the Plan, or as otherwise determined by the Committee, upon the Grantee’s
Termination prior to vesting and the expiration of the Restricted Period, any
outstanding, unvested Restricted Stock will be forfeited. No accumulated
dividends will be paid in respect to such forfeited Restricted Stock.



6.
Death or Disability. Notwithstanding any other provision of this Award Agreement
or the Plan, upon the Grantee’s Termination due to death or Disability prior to
vesting and the expiration of the Restricted Period, the Grantee will fully vest
in his or her outstanding, unvested Restricted Stock.



7.
Retirement. Notwithstanding any other provision of this Award Agreement or the
Plan, upon the Grantee’s Termination due to Retirement prior to vesting and the
expiration of the Restricted Period, the Grantee’s outstanding, unvested
Restricted Stock will continue to vest on the schedule set forth in Paragraph 2.
For purposes of this Award Agreement, “Retirement” means any Termination on or
after the date when the Grantee has attained age 62, other than a Termination by
the Company for Cause or Termination by Grantee at a time that Cause exists.



8.
Transferability and Resale Restrictions. Prior to vesting and the expiration of
the Restricted Period, the Restricted Stock may not be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by the Grantee
other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance will be void and unenforceable against the Company or any Affiliate.
Any Shares delivered pursuant to this Award Agreement will be subject to such
conditions and restrictions on transfer (if any) as are set forth in the
Company’s certificate of incorporation and bylaws, as well as any stockholders
agreement and any other agreement entered into with respect to such Shares.



9.
Clawback Policy/Recoupment. The Award of Restricted Stock is subject to the
clawback provisions of Section 15.20 of the Plan, any applicable law and any
Company policy on the recovery of compensation, as it exists now or as later
adopted and as amended and in effect from time to time.



10.
Tax Representations and Tax Withholding. The Grantee has had an opportunity to
review with his or her own tax advisors the federal, state, local and foreign
tax consequences of the transactions contemplated by this Award Agreement. The
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee will be
required to pay to the Company or any Affiliate, and the Company or any
Affiliate will have the right to withhold, from any cash or shares deliverable
under this Award or from any compensation or other amounts owing to the Grantee,
the amount of any required withholding taxes in respect of this Award, its
exercise, or any payment or transfer under this Award and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding and taxes.







-2-

--------------------------------------------------------------------------------




11.
83(b) Elections. The grant of Restricted Stock in this Award Agreement is
intended to constitute a transfer of such Restricted Stock within the meaning of
Code Section 83. Accordingly, the Grantee is eligible to make an election under
Code Section 83(b) with respect to the Restricted Stock, subject to complying
with all applicable requirements for making such an election, including, but not
limited to, the requirement that such election be made within 30 days after the
Grant Date. If the Grantee makes an election under Code Section 83(b), the
Grantee will notify the Company of such election within 10 days of filing notice
of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to Code
Section 83(b) or other applicable provision.



12.
Entire Agreement. The Plan and the LTIP are incorporated herein by reference.
This Award Agreement, the Plan and the LTIP constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter. Except as otherwise set forth herein, this Award Agreement shall
be construed in accordance with the provisions of the Plan and if and to the
extent that this Award Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control. Any action taken
or decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award Agreement
shall lie within its sole discretion, as the case may be, and shall be final,
conclusive and binding on the Grantee and all persons claiming under or through
the Grantee.



13.
Severability. If any provision of this Award Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or entity or Award, or would disqualify the Award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Award Agreement, such provision will be construed or deemed
stricken as to such jurisdiction, person or entity or Award and the remainder of
the Award Agreement will remain in full force and effect.



14.
Amendment. The Committee may, to the extent consistent with the terms of this
Award Agreement, waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel, or terminate, this Award or this Award
Agreement, prospectively or retroactively, except that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation, or termination
that would materially and adversely affect the rights of the Grantee under this
Award Agreement will not be effective without consent of the Grantee. Except as
provided in Section 14.1 of the Plan, the Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time.



15.
No Obligation to Employ. Nothing in this Award Agreement or the Plan will be
construed as giving the Grantee any right to be retained in the employ or
service of the Company or any Affiliate. The Company or any Affiliate may at any
time dismiss the Grantee from employment or discontinue any consulting
relationship, free from any liability or any claim under this Award Agreement
and the Plan, unless otherwise expressly provided in this Award Agreement or the
Plan. By accepting this Award, the Grantee will be deemed to have waived any
claim to continued exercise or vesting of this Award or to damages or severance
entitlement related to non-continuation of this Award beyond the period provided
under this Award Agreement or the Plan, except to the extent of any provision to
the contrary in any written employment contract or



-3-

--------------------------------------------------------------------------------




other agreement between the Company or any Affiliate and the Grantee, whether
any such agreement is executed before, on, or after the Grant Date.


16.
Notices and Information. Any notice required to be given or delivered to the
Company under the terms of this Award Agreement shall be in writing and
addressed to the Corporate Secretary of the Company at its principal corporate
offices. Any notice required to be given or delivered to the Grantee shall be in
writing and addressed to the Grantee at the Grantee’s last known address on file
with the Company. All notices shall be deemed to have been given or delivered
upon: (i) personal delivery; (ii) three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); (iii)
one (1) business day after deposit with any return receipt express courier
(prepaid); or (iv) one (1) business day after transmission by facsimile. For
additional information regarding this Award Agreement, the LTIP, the Plan or the
administrators of the Plan, please contact the Company’s Corporate Secretary at
3801 South Oliver, Wichita, Kansas 67210, (316) 526-9000.



17.
Successors. The Company may assign any of its rights under this Award Agreement.
This Award Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.



18.
GOVERNING LAW. THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.



19.
Headings. The headings in this Award Agreement are for convenience of reference
only, and in the event of any conflict, the text of this Award Agreement, rather
than such headings will control.







[Remainder of Page Intentionally Left Blank; Signature Page Follows]












































-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, SPIRIT AEROSYSTEMS HOLDINGS, INC. has caused this [ ]
Time-Based Award Agreement to be duly executed as of [ ].
 
 
 
 
 
 
 
By:
_________________________________
 
 
SPIRIT AEROSYSTEMS HOLDINGS, INC.
 
 
Name:
 
 
Title:
 
 
 
 
By:
_________________________________
 
 
GRANTEE
Full Name:










-5-